Citation Nr: 0201478	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  97-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision in the right eye due to laser surgery performed by 
the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Robbyn R. McIntosh, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty from June 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for loss of 
vision in the right eye due to laser surgery by the VA.  By 
decision in August 1999, the Board affirmed the decision of 
the RO.  It concluded that there was no competent medical 
evidence linking the veteran's loss of vision in the right 
eye to any treatment or surgery the veteran received from the 
VA.  The Board found that the claim was not well grounded.  
The veteran subsequently appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Court order dated December 26, 2000, granted 
Appellee's (VA's) Unopposed Motion for Remand.  The Board's 
decision was vacated and the case remanded to the Board for 
readjudication.

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. § 5100-5126 
(West Supp. 2001).  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA also 
eliminates the concept of a well-grounded claim.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

More recently the VA also promulgated regulations to 
effectuate the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Under the VCAA and 
implementing VA regulations, the VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C. §§ 5102 and 5103 (West Supp. 
2001).  Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C. § 5103A (West Supp. 2001).

In the Motion for Remand, the Board was directed to 
reconsider the veteran's claim in light of the recent 
enactment of the VCAA.  The Motion also directed that the 
veteran was free to submit additional evidence and argument 
in accordance with Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999) (per curiam order).

A letter was sent by the Board to the veteran's 
representative in February, 2001 indicating that additional 
argument and evidence could be submitted within 90 days of 
the date of the letter.  It was noted that if the veteran 
wished the Board to consider newly submitted evidence without 
first referring it to the RO for initial review and 
preparation of a Supplemental Statement of the Case, a waiver 
of RO consideration of the evidence pursuant to 38 C.F.R. 
§ 20.1304(c) (2000) would have to be submitted.

The Board notes that additional relevant private medical 
evidence was received from the veteran's representative on 
behalf of the veteran in September 2001.  Although this 
evidence was submitted after the 90 day time period, it is 
noted that some of the medical records submitted are dated in 
June 2001 so that earlier submission would not have been 
possible.  The RO has not had an opportunity to readjudicate 
the veteran's claim in light of this evidence, and the 
veteran's representative specifically indicated that the 
right to RO adjudication of the claim under 38 C.F.R. 
§ 20.1304(c) has not been waived.  


In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to the issue on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's medical records, 
the RO should obtain and associate with 
the veteran's VA claims folder any such 
records noted by the veteran that are not 
currently on file.

2.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the VCAA and 
the recently promulgated VA regulations.  
The RO should then readjudicate the issue 
of entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of vision in 
the right eye due to laser surgery by the 
VA.

3.  If the benefit sought on appeal is 
not granted, the veteran and his attorney 
should be provided with a SSOC and 
afforded an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




